Citation Nr: 1501976	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-30 732	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a right foot disorder, claimed to be manifested by right foot pain.

2.  Entitlement to service connection for pharyngitis.

3.  Entitlement to service connection for bilateral otitis externa. 

4.  Entitlement to service connection for exposure to herbicides in Thailand.

5.  Entitlement to service connection for rhinitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for gastroenteritis.

8.  Entitlement to service connection for tinea pedis, also claimed as fungus of the feet.

9.  Whether there is new and material evidence to reopen a previously-denied claim for service connection for bilateral hallux valgus, status post bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1972 and from September 1972 to September 1988.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Although they were appealed as separate issues, the Veteran testified that his claims for tinea pedis and fungus of the are in fact the same, and therefore they have been consolidated into a single issue.  Similarly, while he separately appealed claims for bilateral hallux valgus and a bunionectomy, these claims arise out of the same facts, and indeed the bunionectomy was merely the procedure used to treat the hallux valgus condition.  Therefore, these issues also have been consolidated into a single claim.


The Veteran testified in support of these claims during a June 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The Board then held his claims in abeyance for 30 days as requested at the hearing to allow him an opportunity to submit supporting evidence.  The additional evidence since received is not pertinent to the claims being decided, and therefore a waiver of review by the Agency of Original Jurisdiction (AOJ) is unnecessary.  See 38 C.F.R. § 20.1304(c) (2014).  To the extent this evidence, instead, concerns the claims being remanded, the AOJ will have opportunity to initially consider this additional evidence when readjudicating these claims upon completion of the remand development being directed.

VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, consideration of this appeal must include recognition of both the physical claims file and electronic records alternatively being maintained in this other medium.

The additional issue of entitlement to service connection for a skin condition has been raised by the record in the Veteran's June 2014 hearing testimony, but has not been adjudicated by the AOJ in the first instance.  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for sinusitis, rhinitis, gastroenteritis, and tinea pedis, as well as the issue of whether new and material evidence has been received to reopen the claim for service connection for bilateral hallux valgus, are being REMANDED to the AOJ for further development, rather than immediately decided.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, the Veteran testified on the record during his June 2014 videoconference hearing before the Board that he is withdrawing his claims of entitlement to service connection for a right foot disorder and pharyngitis.

2.  The most competent and credible evidence of record does not reflect a current diagnosis of otitis externa, including at any point since or contemporaneous to the filing of this claim. 

3.  Exposure to herbicides, in and of itself, is not a ratable disability for VA compensation purposes.

4.  Service connection for bilateral hallux valgus and bunionectomy was previously considered and denied in an unappealed September 1989 rating decision; but additional evidence received since that rating decision, when viewed with the earlier evidence of record, raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the claims of entitlement service connection for a right foot disorder and pharyngitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria are not met, however, for entitlement to service connection for bilateral otitis externa and disability owing to herbicide exposure.  38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


3.  The September 1989 rating decision that earlier considered and denied the claim of entitlement to service connection for bilateral hallux valgus and bunionectomy is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).

Here, at the outset of his June 2014 hearing, so prior to the promulgation of a decision in this appeal, the Veteran indicated on the record that he is withdrawing his claims of entitlement to service connection for a right foot disorder and pharyngitis.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are summarily dismissed.

II.  The Duties to Notify and Assist

As for the remaining claims being decided rather than remanded, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, to this end, the Veteran was provided this required notice and information in an April 2006 letter, prior to the initial adjudication of his claims in the December 2006 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of these claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

To the extent that additional notice may be required regarding his petition to reopen his previously-denied claim for service connection for hallux valgus, the Board is reopening this claim and remanding it for further development, therefore any notice deficiency regarding the criteria for reopening claims is inconsequential, so not prejudicial.  Moreover, a precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), VA treatment records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  He was also provided a VA examination for his claimed otitis externa, which contains a description of the purported history of this disability, documents and considers the relevant medical facts and principles, and provides an opinion regarding the nature of this claimed condition.  The Veteran was not also afforded a VA examination in response to his claim for exposure to herbicides.  But, as discussed below, mere exposure is not a ratable disability for VA compensation purposes, and there is no suggestion of consequent disability owing to this alleged exposure.  A VA examination therefore is not necessary to assist in deciding this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Lastly, regarding the Veteran's hearing, it was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

III.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

"A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the U.S. Court of Appeals for Veterans Claims (Court/CAVC) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).


The Veteran filed his claims in March 2006.  With respect to his claim for service connection for bilateral otitis externa, the post-service treatment records associated with the claims file do not reflect any diagnoses or other findings pertaining to this condition during the appeal period.  An October 2006 VA compensation examination did not result in this diagnosis, also confirming that any previous occurrence since had resolved.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The Court has held that this requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.

Here, however, the only post-service diagnosis of otitis externa is in records dated in October 1989, almost 17 years prior to the filing of this claim, which is not sufficiently proximate to that filing to constitute evidence of a current condition.  The Veteran, himself, has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing otitis externa, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a current disability has not been established for otitis externa, the Veteran's claim for service connection for this condition must be denied.

With respect to the Veteran's claim for mere herbicide exposure, he has identified at least one disability as being supposedly related to this exposure to herbicides, namely, a skin condition.  But rather than immediately deciding, the Board is referring this claim to the AOJ for initial adjudication.  However, mere exposure to herbicides, by itself, is not a disability for which compensation may be provided.  See Goodsell v. Brown, 5 Vet. App. 36, 43 (1993) (holding that exposure to pulmonary tuberculosis was not itself an intercurrent disease or injury).  The case law cited above clearly indicates that a current disability is necessary to award service connection.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Thus, regardless of whether the Veteran was exposed to herbicides during the course of his military service, the claim currently before the Board (to the extent not involving an alleged skin condition) does not allege a specific disability as relating to such exposure, and service connection is not warranted.

IV.  Previously-Denied Claims

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.


New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The CAVC has found that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The CAVC stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.


The Veteran's claim for service connection for bilateral hallux valgus and bunionectomy was previously denied in September 1989 on the basis that the hallux valgus disability existed prior to service and was not aggravated by service, and further noted that the bunionectomy performed in service was remedial (ameliorative) in nature.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Since that prior final and binding decision, however, additional evidence has been received that is both new and material to this claim.  The Veteran testified during his videoconference hearing before the Board that his condition had permanently worsened in service based upon the physical activity that he had engaged in during his service.  Hearing Transcript at 23.  This evidence is new, as it was not part of the record at the time of the September 1989 denial.  Moreover, it is material, as it relates to an element of his claim that was not previously established, namely, whether his previously-determined pre-existing condition was aggravated by his service.  When viewed with the previous evidence of record, it also raises a reasonable possibility of substantiating this claim, certainly according to Shade triggering VA's duty to assist by obtaining a medical opinion.

For these reasons and bases, this claim is reopened.  However, further development is warranted prior to readjudicating this claim on its underlying merits.



ORDER

The appeal concerning the claim of entitlement to service connection for a right foot disorder is dismissed since withdrawn.  

The appeal concerning the claim of entitlement to service connection for pharyngitis also is dismissed since withdrawn.

The claim of entitlement to service connection for bilateral otitis externa is denied.

The claim of entitlement to service connection for herbicide exposure (in the abstract) is denied.

The petition to reopen the claim of entitlement to service connection for bilateral hallux valgus, status post bunionectomy, however, is granted, albeit subject to the further development of this claim on remand. 


REMAND

Additional development is necessary in order to fully and fairly adjudicate the Veteran's remaining claims on appeal.  

A VA medical examination and opinion is necessary if the information and evidence of record does not include sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the Veteran experienced a relevant event, injury or disease during his service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates the claimed disability may be associated with the event, injury, or disease during his service, or with a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In this case, the Veteran's post-service treatment records reflect diagnoses of sinusitis, rhinitis, gastroenteritis, and tinea pedis during the appeal period.  Moreover, the Veteran's service treatment records reflect multiple complaints and/or diagnoses relating to each of these conditions.  Therefore, examinations and opinions are necessary to determine the relationship, if any, between the currently diagnosed disabilities and service.

With respect to gastroenteritis, the Board notes that the Veteran was diagnosed with this condition on several occasions in service, and was diagnosed with it during the appeal period in August 2007.  Notably, the Veteran is already service-connected for a duodenal ulcer.  Therefore, the examiner should specify whether the Veteran has another gastrointestinal disorder in addition to this service-connected condition.

As discussed earlier, the Board has also reopened the Veteran's previously denied claim of service connection for bilateral hallux valgus, status post bunionectomy.  This condition was previously determined in a September 1989 rating decision to have existed prior to service.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In this case, the Veteran underwent a pre-induction examination in April 1968.  He was noted to have pes planus (i.e., flat feet) determined to be asymptomatic.  Shortly after commencing active duty, he was treated in July 1968 for hallux valgus.  The treating physician noted that if treatment did not help the Veteran, he should be discharged as the condition existed prior to service.  The Veteran was seen again for this condition in October 1968 and May 1981.  He underwent a bilateral bunionectomy in March 1982.

Because hallux valgus was not diagnosed on the Veteran's pre-induction examination prior to active duty, he is presumed to have entered service in sound condition.  In order to rebut this presumption, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In this case, the only evidence indicating a pre-existing disability is the July 1968 service treatment record in which the treating physician makes the determination that the condition existed prior to service.  The finding of pes planus in April 1968 is a separate condition and does not indicate a pre-existing hallux valgus disability.  The July 1968 assessment, which does not include a supporting rationale, does not clearly and unmistakably show that hallux valgus existed prior to service.  Therefore, the presumption of sound condition is not rebutted, and the claim is properly adjudicated as one of service connection, not aggravation.  Wagner at 1096.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of the Veteran's current respiratory conditions, including rhinitis and sinusitis, and whether any condition is the result of active duty service.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and since his military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.

The VA examiner is requested to offer an opinion, with supporting rationale, as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any of the diagnosed respiratory conditions, including sinusitis or rhinitis, began during the Veteran's service from June 1968 to June 1972 and from September 1982 to September 1988, or is otherwise causally linked to any incident of his service.

The examiner must review the claims file.  However, he/she should note that the Veteran was treated for upper respiratory infections in January 1969, May 1972, November 1972, April 1978, May 1978, October 1979, April 1980, December 1980, September 1983, and August 1984.  He was noted to have sinus changes on 
x-ray in December 1976, and was treated for rhinitis in October 1969 and rhinosinusitis in May 1984.

It is most essential the examiner discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the term "at least as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "More likely" and "at least as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

If, for whatever reason, the examiner is unable to offer opinions without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

2.  Schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of any current gastroenteritis, and whether the condition, if present, is the result of active duty service.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and since his military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.

The VA examiner must first specify whether the Veteran has any gastrointestinal condition in addition to his already service-connected duodenal ulcer.  For any such diagnosed condition, the examiner is requested to offer an opinion, with supporting rationale, as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the condition began during the Veteran's service from June 1968 to June 1972 and from September 1982 to September 1988, or is otherwise causally linked to any incident of his service.

The examiner must review the claims file.  However, he/she should note that the Veteran was treated for gastroenteritis in May 1971, May 1972, March 1973, March 1977, November 1977 and January 1979.

It is most essential the examiner discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the term "at least as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "More likely" and "at least as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

If, for whatever reason, the examiner is unable to offer opinions without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

3.  Schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of the Veteran's current skin conditions of the bilateral feet, and whether any condition is the result of active duty service.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and since his military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.

The VA examiner is requested to offer an opinion, with supporting rationale, as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosed skin condition of the feet began during the Veteran's service from June 1968 to June 1972 and from September 1982 to September 1988, or is otherwise causally linked to any incident of his service.

The examiner must review the claims file.  However, he/she should note that the Veteran was treated for athlete's foot in February 1971 and April 1973.  He was also diagnosed with possible dermatophytosis in May 1972 and tinea pedis in March 1988.

It is most essential the examiner discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the term "at least as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "More likely" and "at least as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

If, for whatever reason, the examiner is unable to offer opinions without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.


4.  Schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of the Veteran's current bilateral hallux valgus, status post bunionectomy, and whether the condition or any residuals thereof are the result of active duty service.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and since his military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.

The VA examiner is requested to offer an opinion, with supporting rationale, as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any current condition began during the Veteran's service from June 1968 to June 1972 and from September 1982 to September 1988, or is otherwise causally linked to any incident of his service.

The examiner must review the claims file.  However, he/she should note that hallux valgus did not exist prior to service.  In addition, the Veteran was treated for hallux valgus in July 1968, October 1968, and May 1981.  He underwent a bilateral bunionectomy in March 1982.

It is most essential the examiner discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the term "at least as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "More likely" and "at least as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

If, for whatever reason, the examiner is unable to offer opinions without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

5.  Then readjudicate these several claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


